Title: To Thomas Jefferson from William Temple Franklin, 13 October 1790
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
Philadelphia 13. Oct. 1790.

Since I had the Pleasure of seeing you here, I have received pressing Letters from my Friends both in England and France, to go over immediately with my Grandfathers Papers, in order to derive that Advantage from them, which they say, Delay would greatly diminish: this, together with some other private Business I have to transact in Europe, has determined me to embark as soon as possible.
My Reasons for wishing to have delay’d going till Spring, arose from my Desire of being in the Way if any foreign Appointments  should take Place in the ensuing Session of Congress; but my Friends here are of Opinion, that my being absent, will in no Way impede my being Appointed, if it is intended. As however in such Case, Instances might occur, in which my Inclinations might without Impropriety be attended to, as to Situation; and as no doubt you will be consulted in Matters of this Nature; I shall here take the Liberty of suggesting my particular Wishes on this Head, relying on your Friendship to promote them, as far as may be consistent with Propriety. The highest of my Ambition is to be appointed to the Court of France. I have had it in View from the first of my being employ’d there in a Subordinate Public Capacity; and during my long Residence in that Country, endeavor’d to obtain such Knowledge and form such friendly connections as might, together with my being the Descendant of one who enjoy’d there so great a Reputation, render me a Suitable Person to be employ’d at that Court. The next Situation I should prefer, would be that of England, and after that Holland; as to other Courts, they would be nearly equal to me.—I hope my dear Sir, you will excuse the freedom of these Hints, as they are not address’d to you in your public Capacity, but as the Friend of my deceas’d Grandfather, and as one whose Patronage I shall ever be proud to acknowledge.
My Passage is taken in the Pigou, which will sail the latter end of this Month for London, and my Intention is to visit Paris in January, and if nothing further occurs, return hither in the Course of a Year.—If, while in Europe, I can render you any Service, I beg you will favor me with your Commands; and be assured that no one will feel a greater satisfaction in being either useful or agreable to you, than Dear Sir, Your truly affectionate and very humble Servant

W. T. Franklin

P.S. I shall leave the Dies of the Medals, with my cousin B. F. Bache, to be deposited in your Office when established here.—You will oblige me by sending to me the Manuscript you mentioned to have of my Grandfathers and by writing to N. York to direct the forwarding to me the 2 sheets of Mitchels Map, my Grandfather sent to you; the Remainder being incomplete without them

